Citation Nr: 1531595	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for heart disease, status post stent and pacemaker placement.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a mental disorder, to include depression and anxiety.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Amy Rossabi, Attorney at Law



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board recognizes that the Veteran has claimed entitlement to service connection for a mental disorder, to include anxiety and depression, which was previously denied in a May 2008 rating decision; however, the record shows multiple psychiatric diagnoses, to include anxiety; depression; specific phobia, situational type; and major depressive disorder.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2014).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence. 
See Clemons, 23 Vet. App. at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for mental disorder, to include depression and anxiety.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim for service connection for depression has been received, the Board has recharacterized his claim pursuant to Brokowski, Robinson, and Clemons more broadly as entitlement to service connection for an acquired psychiatric disorder.

The Board observes that, in May 2015, the Veteran submitted two separate VA Form 21-22a's (Appointment of Individual as Claimant's Representative) appointing two separate attorneys from the same law firm as his representative.  Notably, the Board can only recognize one individual at a time as the representative in the same appeal on the same issues.  As Attorney E.A. is not accredited, the Board recognizes Attorney Rossabi as the only representative in this case since she filed the last properly completed VA Form 21-22a.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of whether new and material evidence has been received to reopen a claim of service connection for heart disease, status post stent and pacemaker placement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2008 rating decision, service connection for a mental disorder, to include depression and anxiety was denied; the Veteran did not indicate an intent to appeal that decision and did not submit any material evidence within the appeal period, and the decision became final.

2.  New evidence added to the record more than one year after the May 2008 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a mental disorder.

3.  Resolving all reasonable doubt in favor of the Veteran, competent medical evidence shows that the Veteran manifests specific phobia, situational type, that it is due to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for a mental disorder, to include depression and anxiety, since the May 2008 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder, manifested by specific phobia, situational type, are met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, with regard to the issues herein decided, the Board is granting the full benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder.  This claim is subject to a prior final denial.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board notes that, regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 268 F.3d 1366, 1369 (Fed. Cir. 2001).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2014).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a mental disorder, to include anxiety and depression, was denied by the RO in a May 2008 rating decision because the evidence of record failed to demonstrate continuity of treatment sufficient to demonstrate a chronic condition.  At the time of the prior denial, the record consisted of the Veteran's service treatment records.

The Board notes that the Veteran filed his petition to reopen his previously denied claim for service connection for a mental disorder, to include anxiety and depression, in March 2009, within the one year appeal period of the May 2008 rating decision; however, the Veteran's claim to reopen did not express disagreement with the May 2008 decision and/or express a desire for appellate review of that decision.  See 38 C.F.R. § 20.201 (2014).  Instead, he specifically indicated his intent to file a claim to reopen.  Therefore, the Board finds that the Veteran did not initiate an appeal by filing an NOD with the May 2008 rating decision.  Thus, the May 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Additionally, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim, with the exception of the March 2009 petition to reopen his claims, was received prior to the expiration of the appeal period stemming from the May 2008 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, as the Veteran's service treatment records were before the RO at the time of the May 2008 rating decision, 38 C.F.R. § 3.156(c) is also not applicable.

The Veteran filed his petition to reopen his claim for a mental disorder, to include depression and anxiety, in March 2009.  The evidence submitted since the May 2008 rating decisions include VA treatment records, an August 2010 VA examination report, and private treatment records, including a November 2011 opinion.

The Board finds that this evidence is "new" in that it was not before the agency decision makers at the time of the May 2008 rating decision, and is not duplicative or cumulative of the evidence previously of record.  Moreover, this evidence is "material" in that it relates to the question of whether the Veteran has a diagnosed disability, as well as whether that disability is related to the Veteran's military service.  Specifically, the June 2010 VA examination and the November 2011 private examination reports provide conflicting conclusions as to whether the Veteran has a diagnosed psychiatric disorder.  Furthermore, the November 2011 private opinion addresses the relationship between the Veteran's disorder and his military service.  Thus, the Board finds that the new evidence submitted relates to unestablished facts necessary to substantiate the Veteran's claim.  Therefore, the Board concludes that the Veteran's claim for service connection for a mental disorder, to include depression and anxiety, is reopened.

III.  Service Connection

The Veteran alleges that his current mental disorder is related to his military service.  Specifically, the Veteran contends that his duties on burial detail while stationed at Fort Campbell, Kentucky in 1966, including having to fold the American flag during the funeral services for soldiers who died in Vietnam, and then presenting it to family members of the deceased, caused him to develop a mental disorder specifically related to the American flag.  See Claim to Reopen, March 2009; VA Examination, June 2010; Private Medical Opinion, November 2011.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is only applicable to psychoses (which is not claimed or suggested in this case) and is not applicable to other acquired psychiatric disorders under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to the in-service element, the Board notes that the Veteran's service treatment records indicate that he was stationed at Fort Campbell, Kentucky in 1966; however, there is nothing in the record which clearly indicates that the Veteran was assigned to burial duty while stationed there.  Nevertheless, the Board notes that the Veteran is competent to report his in-service experience, to include what some of his duties were during service.  See Layno v. Brown, 6 Vet. App. 465, 469.  In addition, the Board notes that the Veteran has been consistent in describing his in-service experiences.  Given this consistency, which also appears to be consistent with the circumstances of his service, the Board finds that his statements are credible, and that the first element of service connection is met.

With regard to the element of whether the Veteran has a current diagnosis, the Board notes that there are conflicting competent and credible medical opinions in the record.  Thus, the Board finds that the medical evidence is at least in relative equipoise as to whether the Veteran has a current diagnosis of an acquired psychiatric disorder.

With regard to the Veteran's VA treatment records, the Board notes that anxiety; depression, not otherwise specified; specific phobia; and major depressive disorder have been listed as active problems.  See, e.g., Mental Health Note, October 2014; Physician Urgent Care Note, May 2012; Mental Health Consult, August 2014; Mental Health Note, December 2012.

In connection with his claim to reopen, the Veteran was afforded a VA examination in June 2010.  During the examination, the Veteran denied any problems with anxiety or depression while in the military.  He stated that burial duty at Fort Campbell was very upsetting for him due to the nature of the work.  With regard to the Veteran's problems associated with the flag, the Veteran stated that he had no problems with depressive symptoms prior to seven or eight years ago.   He stated that when he saw an American flag at a post office, he was reminded of his experiences at Fort Campbell, and stated that he got extremely upset, tearful, and had no idea what was happening.  The Veteran expressed difficulties with seeing the flag, and that Veterans Day and Memorial Day were especially problematic for him.  He also stated that he got teary thinking about the way in which Vietnam veterans were treated upon returning home.  Finally, he stated that he also became emotional to military burials.

The examiner noted that the Veteran became emotional when discussing his burial duty.  The examiner noted the Veteran's VA treatment records indicating a diagnosis of depression, not otherwise specified, but noted that the Veteran denied any past or ongoing psychotherapy.  The examiner noted the Veteran's complaints of depression appeared "to be normal worry about his financial situation."  With regard to a diagnosis, the examiner stated that, while the Veteran did show some signs of depression under certain conditions, he did not have any condition that met the DSM-IV criteria for a mental disorder.

In support of his claim, the Veteran submitted a November 2011 opinion from a private psychiatrist, Dr. M.N.  The November 2011 opinion noted many of the same symptoms, events, and experiences discussed in the June 2010 VA examination report.  The Veteran discussed his experiences while on burial duty at Fort Campbell, Kentucky.  The Veteran stated that the flag had become a symbol of death.  He reiterated the incident at the post office, and stated that he was fearful that the person taking the flag down at the end of the day was going to allow it to touch the ground.  The Veteran also described a situation when he was working and there was a flag on the table, and he could not handle it.  The Veteran also described his difficulties with holidays, such as Memorial Day and Veterans Day.

The private psychiatrist stated that the Veteran did not meet the criteria for depression or any anxiety disorder.  The private psychiatrist noted that he met with the Veteran three times, and that a psychological assessment from Dr. J.C., a private psychologist, was conducted in October 2011.  The psychiatrist stated that, based on his review of the Veteran's history and his psychiatric evaluation, the Veteran was suffering from a specific phobia, situational type, which caused a marked and persistent fear related to the American flag.  The psychiatrist noted that exposure to external stimuli will evoke an anxious response, that the Veteran recognized his fear as being excessive or unreasonable, but that the Veteran nevertheless avoided situations in which his fear could be triggered.  The examiner also stated that the Veteran's anxiety/panic attacks or phobic avoidance was not better accounted for by any other mental disorder.  The examiner also stated that the Veteran's phobia grew out of his military service experience on burial detail.

The Board finds that the evidence as to whether the Veteran has a current psychiatric diagnosis in accordance with DSM-IV is in relative equipoise.  In this regard, the Board finds that both the June 2010 VA examiner's opinion and the November 2011 private psychiatrist's opinion are both competent and probative.

Furthermore, with regard to the nexus element of service connection, the Board again notes that the November 2011 opinion from the private psychiatrist clearly indicates a connection between the Veteran's current diagnosis of specific phobia, situational type, and his military service.  Specifically, the psychiatrist stated that, in his opinion, the Veteran's psychiatric disability grew out of his duties on burial duty during service.  As the conclusion reached by the November 2011 private psychiatrist was based on a multiple in-person interviews with the Veteran, during which the Veteran provided lay statements concerning his in-service and post-service experiences, as well as on the psychiatrist's specialized clinical experiences and knowledge, the evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, the Board finds no basis to reject this opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  As noted above, the June 2010 examiner concluded that the Veteran did not have a psychiatric disability in accordance with DSM-IV, and did not provide a nexus opinion.  Thus, the file does not contain any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board observes that the record reflects additional psychiatric diagnoses, such as anxiety, depression and major depressive disorder, at various times since the Veteran's service discharge.  The November 2011 private medical opinion clarified that the Veteran's specific phobia was subsumed under the criteria for an anxiety disorder, and that the Veteran "does not suffer from any other diagnosable anxiety or depressive condition rather they are subsumed in the experience of the flag i e death phobia."  As discussed above, the Board has relied on this private opinion is awarding service connection.  The Board also places greater probative weight to the opinion on the correct diagnosis - no other acquired psychiatric disorder other than specific phobia - than the other clinic records suggesting other potential diagnoses, as this examiner's opinion is extensively based upon interview of the Veteran with awareness of the other potential psychiatric diagnoses.

In summary, the Board finds that the elements of service connection for a specific phobia, situational type, have been met.  The Board notes that, in reaching this conclusion, the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for a mental disorder, to include depression and anxiety, has been received, the Veteran's claim is reopened.

Service connection for a specific phobia, situational type, is granted.


REMAND

Unfortunately, the Veteran's claim of whether new and material evidence has been received in order to reopen his claim for service connection for heart disease, status post stent and pacemaker placement, must be remanded for additional development, even though such action will, regrettably, further delay a decision.

As noted in the decision above, the Veteran filed his petition to reopen his claim for service connection for heart disease, status post stent and pacemaker placement, in March 2009.  As discussed above, the Veteran's claim was previously denied in May 2008, and that decision became final, as the Veteran did not indicate disagreement with that decision and an intent to appeal.  Thus, the Veteran's claim can only be opened if new and material evidence is submitted.

Based on a review of the record, there is no indication that the RO provided adequate notice to the Veteran.  In this regard, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are VCAA notice requirement for new and material claims.  In particular, under Kent, VA must notify the veteran of the elements of his claim and of the definition of "new and material evidence."  A precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former version of 38 U.S.C.A. § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In this case, while case-specific notice is not necessary, the VA failed to provide notice to the Veteran of the definition of new and material evidence, did not notify him that his appeal required new and material evidence in order to be reopened, and did not inform him of his and VA respective duties under the VCAA.  Thus, corrective notice must be issued regarding the evidence necessary to reopen his claim for service connection for heart disease, status post stent and pacemaker placement, as well as his and VA's respective duties under the VCAA.  Thus, a remand is required so that VA can afford the Veteran all appropriate due process.

Accordingly, this issue is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for his petition to reopen his claim for service connection for service connection for heart disease, status post stent and pacemaker placement.

This additional notice letter must not only describe the requirements for establishing entitlement to service connection for heart disease, status post stent and pacemaker placement, but also must discuss what would constitute new and material evidence to reopen his claim.

This notice should apprise him of the applicable statues and regulations, both regarding finality of the decision denying this claim previously and of those for establishing his underlying claim for service connection.

2.  Following completion of the above development and any additional development deemed appropriate, adjudicate the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heart disease, status post stent and pacemaker placement.  All applicable laws and regulations should be considered. 

If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


